DICKSON, Justice,
concurring in denial of transfer.
In this case the defendant invites this Court to reexamine the depraved sexual instinct exception to the general rule prohibiting admission of evidence of other crimes previously committed by the defendant. This exception is rooted in part in presumptions about human behavior, particularly the assumption that depraved sexual behavior is significantly more likely to be repeated than other types of criminal conduct.
If there is to be reconsideration of this rule, it would be helpful for future parties' briefs to identify and discuss any relevant social science research literature. Because this is not the thrust of the present case, I concur with the decision to deny transfer.